Citation Nr: 1010973	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  08-22 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for asthma.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to 
August 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, continuing a 30 percent disability evaluation 
for asthma.  In March 2008, the Veteran submitted a notice of 
disagreement and subsequently perfected his appeal in 
July 2008.

In June 2009, the Board remanded the Veteran's claim of 
entitlement to a rating in excess of 30 percent for asthma to 
the Appeals Management Center (AMC) for further evidentiary 
development, including obtaining updated VA treatment 
records, obtaining pulmonary function test (PFT) results from 
a November 2008 VA examination, and clarifying whether the 
Veteran received disability or retirement benefits from the 
Social Security Administration (SSA).  The Board is obligated 
by law to ensure that the AMC complies with its directives; 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  See Stegall v. West, 11 Vet. App. 268 (1998).

A review of the claims file reflects that the AMC obtained 
updated VA treatment records for the Veteran, as well as the 
PFT results from the November 2008 VA examination.  
Additionally, the AMC sent the Veteran a letter in July 2009 
asking him to clarify whether he received SSA benefits for 
disability or retirement.  The Veteran responded in 
August 2009 that his SSA benefits were for retirement.  
Accordingly, all remand instructions issued by the Board have 
been complied with and this matter is once again before the 
Board.


FINDINGS OF FACT

1.  Prior to September 11, 2007, the Veteran's service-
connected asthma was manifested by a Forced Expiratory Volume 
in one second (FEV-1) of 70 percent and a FEV-1/Forced Vital 
Capacity (FVC) ratio of no less than 61 percent on pulmonary 
function testing, without at least monthly visits to a 
physician for required care of exacerbations, or intermittent 
(at least three per year) courses of systemic (oral and 
parenteral) corticosteroids.


2.  From September 11, 2007 to November 17, 2008, the 
Veteran's service-connected asthma was manifested by a FEV-1 
of no less than 53 percent on pulmonary function testing.

3.  From November 18, 2008 to September 30, 2009, the 
Veteran's service-connected asthma was manifested by a FEV-1 
of 75 percent and a FEV-1/FVC ratio of no less than 
64 percent on pulmonary function testing, without at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral and parenteral) corticosteroids.

4.  Since October 1, 2009, the Veteran's service-connected 
asthma is manifested by a FEV-1/FVC ratio of no less than 
55 percent on pulmonary function testing.


CONCLUSIONS OF LAW

1.  Prior to September 11, 2007, the criteria for a 
disability rating in excess of 30 percent for service-
connected asthma have not been met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.97, Diagnostic Code 6602 (2009).

2.  From September 11, 2007 to November 17, 2008, the 
criteria for the assignment of a disability rating of 
60 percent, but no higher, for asthma have been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 
6602 (2009).

3.  From November 18, 2008 to September 30, 2009, the 
criteria for a disability rating in excess of 30 percent for 
service-connected asthma have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.321, 4.97, Diagnostic Code 6602 (2009).

4.  From October 1, 2009 to the present, the criteria for the 
assignment of a disability rating of 60 percent, but no 
higher, for asthma have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.97, Diagnostic Code 6602 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim decided herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  Prior to initial adjudication of the 
Veteran's claim, a letter dated in August 2007 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2009); 
Quartuccio at 187.

Additionally, the August 2007 letter  informed the Veteran of 
how VA determines the appropriate disability rating or 
effective date to be assigned when a claim is granted, 
consistent with the holding in Dingess/Hartman v. Nicholson.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
treatment records are in the file.  The Veteran has at no 
time referenced outstanding records that he wanted VA to 
obtain or that he felt were relevant to the claim.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with a VA examination for his 
service-connected asthma most recently in November 2008.  The 
examiner reviewed the claims file and provided a thorough 
physical examination, including ordering the appropriate 
pulmonary function testing.  Thus, the Board finds that the 
November 2008 examination is adequate for determining the 
disability rating for the Veteran's service-connected asthma.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(affirming that a medical opinion is adequate if it provides 
sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).

Additionally, there is no evidence indicating that there has 
been a material change in the severity of the Veteran's 
service-connected asthma since he was last examined.  See 
38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that 
a new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claim

The Veteran has been assigned a 30 percent evaluation under 
Diagnostic Code 6602 for his service-connected asthma.  He 
seeks a higher rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degrees 
of disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2009).  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2009).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  But 
where service connection has already been established, and 
increase in the disability rating is at issue, it is the 
present level of the disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in 
such cases, when the factual findings show distinct time 
periods during which a claimant exhibits symptoms of the 
disability at issue and such symptoms warrant different 
evaluations, staged evaluations may also be assigned.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14 (2009).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261-62 (1994).  

Under Diagnostic Code 6602, a 30 percent evaluation is 
assigned for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalational or oral 
bronchodilator therapy, or; inhalational anti-inflammatory 
medication.  A 60 percent evaluation is assigned for FEV-1 of 
40 to 55 percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  Finally, a 100 percent evaluation is 
assigned for FEV-1 less than 40 percent predicted, or; FEV-
1/FVC less than 40 percent, or; more than one attack per week 
with episodes of respiratory failure, or; required daily use 
of systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6602 (2009).

The Board notes that PFT results are generally reported 
before and after the administration of bronchodilator 
therapy.  VA regulations requires that post-bronchodilator 
results be used when using PFT results to determine 
disability ratings for Diagnostic Codes 6600, 6603, 6604, 
6825-6833, and 6840-6845.  See 38 C.F.R. § 4.96(d)(4) (2009).  
There are no regulations identifying whether pre- or post-
bronchodilator results should be used when determining 
disability ratings under Diagnostic Code 6602.  As 38 C.F.R. 
§ 4.96(d)(4) does not explicitly apply to Diagnostic Code 
6602, the Board will use the PFT results that give the most 
favorable disability rating to the Veteran.  In this case, 
the most favorable results to the Veteran are the pre-
bronchodilator results.

As noted above, the Veteran most recently underwent a VA 
examination in November 2008.  At that time, the Veteran 
reported true asthmatic attacks one to two times a week.  He 
used several inhalers daily and as needed, including 
albuterol/ipratropium, albuterol, formoterol, ipratropium, 
and mometasone.  He denied using oxygen or having any 
incapacitating episodes that required bed rest and treatment 
by a physician.  The Veteran did relate that two years prior, 
he went to the emergency room for his asthma and was on bed 
rest after that.  He was restricted in the distance he could 
walk (two blocks), but was not restricted in other activities 
of daily living, including dressing and bathing himself.  The 
examiner observed somewhat decreased breath sounds 
bilaterally with decreased excursion, but no rales or 
wheezes.  A chest x-ray showed stable findings of chronic 
obstructive pulmonary disease and fibrotic scarring in the 
mid and right lower lobes, where the Veteran had surgery for 
an esophageal lesion.  Pulmonary function tests showed mild 
obstructive ventilatory impairment.  Pre-bronchodilation, the 
Veteran's FEV-1 was measured at 75 percent and his FEV-1/FVC 
was measured three times at 64 percent, 67 percent, and 
68 percent.  Post-bronchodilation, the Veteran's FEV-1 was 
measured at 88 percent and his FEV-1/FVC was measured at 
66 percent.  The examiner noted that the Veteran's asthma did 
not affect his employment as he was retired.

The Veteran was previously examined in September 2007.  At 
that time, the Veteran complained of a dry, nonproductive 
cough and wheezing.  He was prescribed mometasone and 
albuterol.  He denied any incapacitating episodes requiring 
bed rest or treatment by a physician.  He did report that he 
was treated at an emergency room for shortness of breath in 
2005, however he denied any hospitalizations or visits to the 
emergency room since that time.  The examiner observed that 
the Veteran's lungs were clear with no crackles or wheezes.  
Pre-and post-bronchodilator PFT results were reported.  Pre-
bronchodilation, the Veteran's FEV-1 was measured at 
53 percent and his FEV-1/FVC was measured four times at 
59 percent, 66 percent, 68 percent, and 66 percent.  Post-
bronchodilation, the Veteran's FEV-1 was measured at 
69 percent and his FEV-1/FVC was measured at 72 percent.  The 
PFT technician noted that the Veteran was unable to complete 
exhalation due to excessive coughing and was unable to 
perform a plethysmography due to shortness of breath and 
coughing.

The Veteran was also previously examined in September 2006.  
At that time, he reported using a combivent inhaler and 
ipratropium per nebulizer.  He denied periods of 
incapacitation, use of oxygen, recent hospitalizations, a 
productive cough, and frequent asthma attacks.  The Veteran's 
lungs were clear with no crackles or wheezes.  A recent CT of 
the chest showed mild scarring of the right lung which was 
stable.  The examiner noted that the Veteran's asthma did not 
prevent him from being gainfully employed.  Contemporaneous 
PFT results showed a pre-bronchodilation FEV-1 measurement of 
70 percent and pre-bronchodilation FEV-1/FVC measurements of 
64 percent, 61 percent, and 68 percent.  Post-bronchodilation 
results were not reported.

The claims file also includes an October 2009 treatment 
record that provides additional PFT results.  Pre-
bronchodilation, the Veteran's FEV-1 was recorded at 
68 percent and his FEV-1/FVC was recorded three times at 
62 percent, 62 percent, and 55 percent.  Post-bronchodilation 
results were not reported.

Prior to September 11, 2007, the evidence of record does not 
indicate that the Veteran's service-connected asthma 
warranted more than the assigned 30 percent rating.  His 
lowest PFT result was a FEV-1/FVC result of 61 percent.  This 
measurement does not meet the requirement of FEV-1 of 40 to 
55 percent predicted or FEV-1/FVC of 40 to 55 percent to 
warrant a 60 percent rating.  Additionally, there is no 
indication that the Veteran had at least monthly visits to a 
physician for required care of exacerbations.  Notably, the 
Veteran denied any recent hospitalizations, periods of 
incapacitation, or frequent asthma attacks.  Further, 
although the Veteran reported using inhaled steroids and 
nebulizer treatments, there is no evidence that he received 
at least three courses of systemic corticosteroids per year.  
Significantly, there is no evidence that he received any 
courses of systemic corticosteroids.  As such, a rating in 
excess of 30 percent is not warranted prior to September 11, 
2007.

From September 11, 2007 to November 17, 2008, with resolution 
of reasonable doubt in the Veteran's favor, the Board finds 
that the Veteran's asthma warranted an increased rating of 
60 percent.  Specifically, the Veteran's asthma resulted in a 
FEV-1 measurement of 53 percent, during this period.  This 
falls within the required FEV-1 of 40 to 55 percent predicted 
for a 60 percent rating.  Accordingly, the Board finds that 
the Veteran's symptoms more closely approximated a 60 percent 
rating for asthma throughout this period.

However, although a higher rating is warranted, the evidence 
of record does not reflect symptomatology of asthma that 
would meet the criteria for a rating in excess of 60 percent 
during this period of time.  While the evidence of record 
demonstrates a single FEV-1 measurement of 53 percent, it 
does not reflect a FEV-1 of less than 40 percent predicted, a 
FEV-1/FVC of less than 40 percent, more than one attack per 
week with episodes of respiratory failure, or required daily 
use of systemic high-dose corticosteroids or immuno-
suppressive medications to warrant a 100 percent rating.  As 
such, a rating in excess of 60 percent under Diagnostic Code 
6602 is not warranted for the time period of September 11, 
2007 to November 17, 2008.

From November 18, 2008 to September 30, 2009, the medical 
evidence does not reflect that the Veteran's service-
connected asthma warranted a rating in excess of 30 percent.  
PFT results did not show measurements of FEV-1 of 40 to 
55 percent predicted or FEV-1/FVC of 40 to 55 percent.  
Rather, the lowest recorded PFT result was a FEV-1/FVC of 
64 percent.  Additionally, there is no indication that the 
Veteran required at least monthly visits to a physician for 
treatment of exacerbations or that he received courses of 
systemic corticosteroids at least three times per year.  
Significantly, the Veteran reported only a single episode of 
going to the emergency room for an asthma attack two years 
prior and using only inhaled steroids.  Although the Veteran 
reported one to two true attacks per week, there is no 
indication that these attacks required treatment by a 
physician.  As such, a rating in excess of 30 percent is not 
warranted from November 18, 2008 to September 30, 2009.

Finally, from October 1, 2009 to the present, with resolution 
of reasonable doubt in the Veteran's favor, the Board finds 
that the Veteran's asthma warranted an increased rating of 
60 percent.  Specifically, the Veteran's asthma resulted in a 
FEV-1/FVC measurement of 55 percent, during this period.  
This falls within the required FEV-1/FVC of 40 to 55 percent 
predicted for a 60 percent rating.  Accordingly, the Board 
finds that the Veteran's symptoms more closely approximate a 
60 percent rating for asthma from October 1, 2009 to the 
present.

However, although an increased rating of 60 percent is 
warranted, the evidence of record does not reflect 
symptomatology of asthma that would meet the criteria for an 
even higher rating during this period of time.  While the 
evidence of record demonstrates a single FEV-1/FVC 
measurement of 55 percent, it does not reflect a FEV-1 of 
less than 40 percent predicted, a FEV-1/FVC of less than 
40 percent, more than one attack per week with episodes of 
respiratory failure, or required daily use of systemic high-
dose corticosteroids or immuno-suppressive medications to 
warrant a 100 percent rating.  As such, a rating in excess of 
60 percent under Diagnostic Code 6602 is not warranted for 
the time period of October 1, 2009 to the present.

Additionally, the Board notes that the Veteran has been 
service connected for asthma specifically.  Thus, the 
assignment of a higher rating under any other diagnostic 
codes relating to respiratory disorders is not appropriate.

Further, the Board notes that there is no indication in the 
evidence of record that the Veteran's symptomatology 
warranted other than these staged disability ratings 
throughout the appeal period.  As such, assignment of 
additional staged ratings is not warranted.  See Hart, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to a rating in 
excess of 30 percent prior to September 11, 2007 and from 
November 18, 2008 to September 30, 2009, and in excess of 
60 percent from September 11, 2007 to November 17, 2008 and 
from October 1, 2009 to the present, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2009); see also Ortiz v. Principi, 274 F.3d 1361, 
1365 (Fed. Cir. 2001)

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  Ordinarily, the VA Schedule will apply unless 
there are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  According to the 
regulation, an extraschedular disability rating is warranted 
upon a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2009); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
set forth a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, as a 
threshold issue, the Board must determine whether the 
veteran's disability picture is contemplated by the rating 
schedule.  If so, the rating schedule is adequate and an 
extraschedular referral is not necessary.  If, however, the 
veteran's disability level and symptomatology are not 
contemplated by the rating schedule, the Board must turn to 
the second step of the inquiry, that is whether the veteran's 
exceptional disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  These include marked interference with employment 
and frequent periods of hospitalization.  Third, if the first 
and second steps are met, then the case must be referred to 
the VA Under Secretary for Benefits or the Director of the 
Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected asthma, the 
evidence of record does not reflect that the Veteran's 
disability picture is so exceptional as to not be 
contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor 
which takes the disability outside the usual rating criteria.  
The rating criteria for the Veteran's 30 percent and 
60 percent disability ratings contemplate his most limited 
PFT results, as well as his need for medication and 
complaints of exacerbations and limitations on physical 
activity.  Notably, the rating criteria for Diagnostic Code 
6602 specifically contemplate the Veteran's use of inhaled 
steroids and the frequency and severity of exacerbations.  As 
the Veteran's disability picture is contemplated by the 
rating schedule, the threshold issue under Thun is not met.

Further, the evidence fails to show that the Veteran's 
disability picture exhibits any of the above-referenced 
"governing norms."  The most recent VA examination report 
indicates that the Veteran's asthma does not affect his 
ability to work as he is retired.  Additionally, the 
September 2006 VA examination, prior to the Veteran's 
retirement, concluded that the Veteran's asthma did not 
prevent gainful employment, either light or heavy duty.  
Thus, the Board finds that the Veteran's service-connected 
asthma has not been shown to cause marked interference with 
employment beyond that contemplated by the rating schedule.  
Additionally, it has not necessitated frequent periods of 
hospitalization with the Veteran reporting only a single 
visit to the emergency room since 2005.

In short, the evidence does not support the proposition that 
the Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and to warrant the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2009).  Thus, referral 
of these issues to the appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted.


ORDER

Entitlement to a disability rating in excess of 30 percent 
for asthma prior to September 11, 2007, is denied.

Entitlement to a disability rating of 60 percent for asthma 
from September 11, 2007 to November 17, 2008, is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for asthma from November 18, 2008 to September 30, 2009, is 
denied.

Entitlement to a disability rating of 60 percent for asthma 
from October 1, 2009 to the present, is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


